Citation Nr: 0737678	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-20 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUE

Entitlement to an effective date prior to October 20, 2004 
for the award of a total disability rating due to individual 
unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran had more than 21 years of active service prior to 
his retirement in June 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
San Juan, Puerto Rico Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted entitlement to a 
TDIU, effective October 20, 2004.

The Board notes that, in an August 2006 rating decision, the 
RO found clear and unmistakable error in a November 2005 
rating decision, which failed to grant a 100 percent 
evaluation for the veteran's eye disability.  As a result, 
the RO granted a 100 percent evaluation for the veteran's eye 
disability, effective July 12, 2005.  Thus, the award of a 
TDIU was only in effect from October 20, 2004 through July 
11, 2005.  The Board finds that the issue of an effective 
date earlier than October 20, 2004 for the award of a TDIU is 
still on appeal.  

A motion to advance the case on the docket was received in 
September 2007, and granted in November 2007.  


FINDINGS OF FACT

1.  A December 2002 rating decision that denied entitlement 
to a TDIU is final.  

2.  On October 20, 2004, the RO received the veteran's TDIU 
claim.  

3.  In a January 2005 rating decision, the RO awarded a TDIU, 
October 20, 2004.

4.  It is not factually ascertainable from any evidence dated 
or received prior to October 20, 2004 that the veteran was 
unable to secure or maintain substantially gainful employment 
due to service-connected disabilities.






CONCLUSION OF LAW

The criteria for an effective date earlier than October 20, 
2004 for the award of a TDIU are not met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2007); §§ 3.321, 3.340, 3.341, 3.400, 
4.15, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The veteran's claim arises from his disagreement with the 
effective date assigned following the award of a TDIU.  
Courts have held that once the claim has been substantiated 
(ie. a TDIU was awarded), additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

In any event, the VCAA duty to notify was satisfied by way of 
a June 2005 letter that fully addressed all four notice 
elements.  The letter informed the veteran of what evidence 
was required to substantiate his earlier effective date 
claim, and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Board notes that the record does 
not contain the veteran's records from the Social Security 
Administration (SSA).  According to a May 2004 memorandum, 
the SSA indicated that, after a thorough search, it 
determined that the veteran's SSA folder had been destroyed.  
Based on this information, the Board finds that additional 
attempts to secure the veteran's SSA records would be futile.  
The claims folder does contain VA and private medical 
evidence.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




II.  Legal Criteria

The veteran asserts that he is entitled to an effective date 
earlier than October 20, 2004 for the award of a TDIU.  A 
TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.400 (2007).  An exception to that 
rule applies under circumstances where evidence demonstrates 
a factually ascertainable increase in disability during the 
one-year period preceding the date of receipt of a claim for 
increased compensation.  In that situation, the law provides 
that the effective date of the award shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 1 
year from such date.  38 U.S.C.A. § 5110(b)(2) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.400(o)(2) (2007); see VAOPGCPREC 
12-98 (Sept. 23, 1998); see also Harper v. Brown, 10 Vet. 
App. 125 (1997) (noting that § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase) and are not applicable when a 
claim is filed and the increase in disability is subsequently 
ascertainable).  In all other cases, the effective date will 
be the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1) (2007).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 
3.155 (2007).  The regulation which governs informal claims, 
38 C.F.R. § 3.155, provides as follows: "(a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it [the formal claim] will be 
considered filed as of the date of receipt of the informal 
claim."

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two determinations. It must 
determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 200 & Supp. 
2007); 38 C.F.R. § 3.151(a) (2007).  Any communication or 
action indicating intent to apply for one or more benefits 
under the laws administered by VA from a claimant may be 
considered an informal claim.  38 C.F.R. § 3.155(a) (2007).  
When a claim has been filed which meets the requirements of 
38 C.F.R. § 3.151, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155(c) 
(2007).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

Regarding when a factually ascertainable increase in 
disability occurs, the Board notes that disability ratings 
are determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (rating schedule), found in 
38 C.F.R. Part 4. Disability ratings are intended to 
compensate impairment in earning capacity due to a service- 
connected disorder.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007). Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  In determining when it is factually 
ascertainable that an increase in disability has occurred, 
the term "increase" means increase to the next disability 
level.  Hazan v. Gober, 10 Vet. App. 511, 519 (1997).


III.  Analysis

The RO, in a December 2002 rating decision, denied 
entitlement to a TDIU; the veteran filed a notice of 
disagreement in June 2003, and a statement of the case (SOC) 
was issued in April 2004.  The veteran did not file a 
substantive appeal of this determination and it is therefore 
final.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2001).  The Board notes that the 
December 2002 rating decision, which is final and binding, 
will be accepted as correct in the absence of clear and 
unmistakable error.  38 C.F.R. § 3.105 (2007).  In this case, 
the veteran has not alleged specific error in any earlier 
rating decision.

In January 2005, the RO awarded a TDIU, effective from 
October 20, 2004, the date the veteran submitted his claim.  
In awarding TDIU, the RO noted that recent evidence shows 
multiple hospitalizations on account of the veteran's 
cardiovascular disease with recurrent angina upon mild 
exertion.  

The veteran asserts that the effective date should be from 
2002, when he first filed a TDIU claim.  However, on review, 
the Board finds that there is no legal basis for award of an 
effective date earlier than October 20, 2004 for the award of 
a TDIU.

In determining entitlement to an earlier effective date, the 
Board must first consider when the veteran filed his claim 
for TDIU.  On review of the record, the Board does not find 
any evidence that could be construed as a claim, formal or 
informal, for TDIU prior to October 20, 2004.  See Servello, 
supra.  

The Board acknowledges that the veteran sent a letter to the 
RO, received on October 20, 2003, in which he indicated that 
he had completed the VA Blind Rehabilitation training and was 
declared legally blind by VA physicians.  He stated, in 
pertinent part, "Please request my VAMC records from the 
local office and consider for 100 percent SC disability with 
AA due to blindness and consider for all other benefits for 
which I AM qualify and entitled."  The Board does not 
construe the veteran's October 20, 2003 statement as an 
informal claim.  Rather, the Board construes that statement 
as a statement in support of his claim.  As noted, the 
veteran had just filed a notice of disagreement with respect 
to the December 2002 rating decision in June 2003, and a SOC 
was not issued until April 2004.  The RO was in the process 
of adjudicating his TDIU claim when it received the October 
20, 2003 letter.  

As October 20, 2004 is the proper date of the veteran's TDIU 
claim, the Board must now look to the evidence to determine 
when it was "factually ascertainable" that the criteria for 
TDIU were met.  In making this determination, the Board will 
consider evidence beginning October 20, 2003, which is 1-year 
prior to the date of claim and the earliest possible 
effective date under the circumstances of this case.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2007).

Service connection is currently in effect for the following:  
hypertensive cardiovascular disease (100 percent); old 
ischemic optic neuropathy in left eye, right hemianopsia 
associated with hypertensive cardiovascular disease (60 
percent); dysthymia disorder (30 percent); scar, residuals of 
colostomy (10 percent); left lower quadrant scar, residual of 
colostomy (10 percent); status-post colostomy and 
appendectomy with lysis of adhesion for intestinal 
obstruction (10 percent); schistosomiasis mansoni 
(noncompensable); and hepatitis (noncompensable).   The 
veteran met the schedular criteria for TDIU on December 1, 
2002, at which time he had two or more service-connected 
disabilities with one ratable at 40 percent or more, with a 
combined evaluation of 80 percent.  

Nevertheless, in addition to meeting the schedular criteria 
for TDIU, it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b) (2007).  A finding of total disability is appropriate 
"when there is present any impairment of mind or body which 
is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2007).

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).  
The question in a TDIU case is whether the veteran is capable 
of performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

For purposes of entitlement to individual unemployability due 
solely to service-connected disabilities, marginal employment 
is not to be considered substantially gainful employment.  38 
C.F.R. § 4.17.  Factors to be considered, however, will 
include the veteran's employment history, educational 
attainment and vocational experience.  38 C.F.R. § 4.16.

The Board has reviewed the record to determine whether it was 
factually ascertainable that the veteran met the criteria for 
a TDIU at any time during the one- year period prior to 
October 20, 2004.  In this regard, the record shows that in 
November 2003 and December 2003, the veteran underwent 
cardiac catheterization, an angiogram, and a stent placement.  
According to a November 2003 VA examination report, the 
examiner indicated that the veteran was legally blind in his 
left eye, and in need of aid and attendance.   

On review, the Board finds that it was not factually 
ascertainable that the veteran's service-connected 
disabilities alone precluded his employment prior to October 
20, 2004.  While the veteran did have some employment 
impairment due to his service-connected cardiovascular and 
eye disabilities in the one year prior to October 20, 2004, 
the Board finds that the level of impairment to the veteran's 
employment was adequately reflected in the disability 
evaluations he had received during the applicable time 
period.  In this regard, there is no indication that, in the 
one year prior to October 20, 2004, the veteran had chronic 
congestive heart failure, or; that his cardiac disability was 
manifested by a workload of 3 metabolic equivalents (METs) or 
less resulting in dyspnea, fatigue, angina, dizziness, or 
syncope; or evidence of left ventricular dysfunction with an 
ejection fraction of less than 30 percent.  See 38 C.F.R. § 
4.104, Diagnostic Code 7017 (2007).  Further, while the 
veteran was legally blind in his left eye (with hemianopsia 
in the right eye), the applicable evidence did not show that 
visual acuity in his right eye was 20/100.  See 38 C.F.R. § 
4.84a, Diagnostic Code 6069.  On December 2003 VA evaluation, 
the veteran had a visual acuity of 20/50 in the right eye.  

There was also no reference in the one-year prior to October 
20, 2004 to the veteran's remaining service-connected 
disabilities.  The Board notes that the veteran had also been 
diagnosed with carcinoma of the prostate, hyperlipidemia, 
gastroesophageal reflux, and hemorrhoids, all of which are 
not service-connected. (see November 2003 VA "aid and 
attendance" examination report).  There was no competent 
evidence suggesting that the veteran could not work due to 
his service-connected disabilities alone.  Thus, the Board 
finds that, prior to October 20, 2004, the record did not 
demonstrate that the veteran's service-connected 
disabilities, in and of themselves, were of such severity as 
to preclude his participation in all forms of substantially 
gainful employment.  

As the evidence does not show that it was factually 
ascertainable that the veteran's service-connected 
disabilities rendered him unemployable, an effective date 
prior to October 20, 2004 is not warranted for the award of a 
TDIU.  The Board concludes that the criteria for assignment 
of an effective date earlier than October 20, 2004 for the 
award of a TDIU are not met. 38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.321, 
3.400 (2007).

As the preponderance of the evidence is against the claim, 
the "benefit-of-the-doubt" rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 50 (1990).



ORDER

The appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


